PER CURIAM.
We grant the petition for the alternative writ of certiorari. The question here is petitioner’s right to counsel on appeal because of her indigency. The transcript of the hearing before the trial court reflects that all of the statutory criteria contained in section 27.52, Florida Statutes (1985) were not considered. Such consideration is mandatory. Specifically, while the super-sedeas bond of $5,000 was paid, it was paid by petitioner’s husband, from whom she is now separated. Her undated affidavit recites that she is unemployed and has no income, and has two dependents. Her testimony at the hearing states that she is receiving unemployment benefits. There is no mention by the trial court of subsection (c)l. There was inconclusive financial information in the record for the trial court to make an informed decision. On remand, the trial court is directed to follow the mandate of the statute, considering all factors. The subsequent hearing will hopefully not plow the same ground as the previous hearing but will answer the unresolved and unasked questions. We venture no opinion upon her indigency or lack of same based on this record.
DOWNEY, GLICKSTEIN and DELL, JJ., concur.